        Case 1:21-mc-00091-JEB Document 11-1 Filed 09/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN RE APPLICATION OF THE NEW
                                                        No. 1:21-mc-91 (JEB)
 YORK TIMES COMPANY FOR
 ACCESS TO CERTAIN SEALED
 COURT RECORDS




                             PROPOSED ORDER (Attachment C)

       Upon consideration of the Government’s Motion to Partially Unseal Its Application Filed

Pursuant to 18 U.S.C. §§ 2703(d) and 2705(b) and Response to the Application by the New York

Times Company,

       IT IS HEREBY ORDERED that Attachments A and B to the Government’s Motion to

Partially Unseal Its Application be filed under seal.

       THIS            DAY OF                                , 2021.




                                              HON. JAMES E. BOASBERG
                                              DISTRICT COURT JUDGE
